DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 04 March 2019 and reviewed by the Examiner.
Specification
The disclosure is objected to because of the following informalities: “[0031] Systems 230 represent subsystems of vehicle 224 that safety awareness manager 218 receives data and information from regarding, for example, current status and settings of systems 236. Systems 236 may include, for example, a speed regulation system (e.g., cruise control system), navigation system, GPS system, braking system, steering system, communication system, and the like. In addition, safety awareness manager 218 may automatically control one or more of systems 236 in response to a detected potential safety issue to vehicle 224. For example, safety awareness manager 218 may automatically slow vehicle 224 and/or steer vehicle 224 to a different lane of traffic after detecting an object approaching the roadway on a collision course with vehicle 224. Alternatively, in other illustrative embodiments, such as those involving a human operator of vehicle 224, safety awareness manager 218 may output an alert and/or a recommended action to the human operator of vehicle 224. For example, in some ” of paragraph [0031] of the specification appears to be a typographical error and should be “[0031] Systems 230 represent subsystems of vehicle 224 that safety awareness manager 218 receives data and information from regarding, for example, current status and settings of systems 230. Systems 230 may include, for example, a speed regulation system (e.g., cruise control system), navigation system, GPS system, braking system, steering system, communication system, and the like. In addition, safety awareness manager 218 may automatically control one or more of systems 230 in response to a detected potential safety issue to vehicle 224. For example, safety awareness manager 218 may automatically slow vehicle 224 and/or steer vehicle 224 to a different lane of traffic after detecting an object approaching the roadway on a collision course with vehicle 224. Alternatively, in other illustrative embodiments, such as those involving a human operator of vehicle 224, safety awareness manager 218 may output an alert and/or a recommended action to the human operator of vehicle 224. For example, in some illustrative embodiments, safety awareness manager 218 outputs an alert to the human operator while also automatically adjusting operation of vehicle 224. In other such illustrative embodiments, safety awareness manager 218 may output an alert which ”.  
Appropriate correction is required.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
“comparing of the object identified in the image with images of objects stored in a database” in claims 1 and 15 appear to be a typographical error and should be “comparing the object identified in the image with images of objects stored in a database”.
“wherein the identifying of the set of protective roadway barriers includes” in claims 2 and 16 appear to be a typographical error and should be “wherein the identifying the set of protective roadway barriers includes”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claims 3, 12 and 17 are indefinite because of the recited limitations “[determining/determine] whether the object is identified as a potential safety issue”. Since previously claims 1, 10 and 15, respectively, recite “determine a potential safety issue associated with the object”; it is unclear, to the Examiner what exactly the Applicant means by these limitations. First, it is unclear, to the Examiner, whether “a potential safety issue” in claims 3, 12 and 17 are meant to refer back to the same potential safety issue previously recited in claims 1, 10 and 15, respectively, or not. Second, it is unclear to the Examiner how the object can be identified as a potential safety issue when previously the potential safety issue is being recited as being associated with the object and how the limitations of claims 1, 10 and 15 are connected to the limitations of claims 3, 12 and 17, respectively. 
	Claims 3, 12 and 17 are further indefinite because of the recited limitations “[responsive/in response] to determining that the object is not identified as a potential safety issue”. It is unclear, to the Examiner, whether the Applicant is referring back to the same potential safety issue previously recited in claims 1, 10 and 15, respectively and/or in claims 3, 12 and 17, respectively, or not. 
	Claims 3, 12 and 17 are yet further indefinite because of the recited limitations “one or more potential safety issues”, “detected objects” and “other vehicles” in lines 6-8 of claim 3, lines 7-9 of claim 12 and lines 6-8 of claim 17. It is unclear, to the Examiner, whether “one or more potential safety issues” are the same and/or part of the same potential safety issues previously recited in line 4 of claim 3, line 4 of claim 12 and line 4 
Claims 3, 12 and 17 are still further indefinite because of the recited limitations “one or more protective roadway barriers”. It is unclear, to the Examiner, whether Applicant is referring back to the same and/or part of the same set of protective roadway barriers previously recited in claims 1, 10 and 15, respectively, or not. 

Claim 11 is yet further indefinite because of the recited limitations “program instructions” in line 2. It is unclear, to the Examiner, whether the Applicant is referring back to the same program instructions previously recited in claim 10 or not. 

	Appropriate Correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 15-20 are directed to a computer program product which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While the claim indicates that the computer program product includes a computer readable storage medium, under its broadest reasonable interpretation, claims 15-20 could be interpreted by one of ordinary skill in the art to encompass transitory forms of signal transmission. The Examiner suggests amending the claims to non-transitory computer readable storage medium.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With regards to independent claims 1, 10 and 15, the claims recite the limitations of “[analyzing/analyze] the image to identify an object; [comparing of/compare] the object identified in the image with images of objects stored in a database to determine a potential safety issue associated with the object; [identifying/identify] a set of protective roadway barriers in an area of the vehicle and the object; [calculating/calculate] an adjustment to operation of the vehicle based on the potential safety issue and the set of protective roadway barriers”. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at data; comparing the data with other data to determine something; identifying some data/information and calculating a result based on the determined and identified data/information. The Examiner notes that under MPEP 2106.04(a)(2)(lll), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at the data could determine or identify the various data/objects and calculating the adjustments therefrom, either mentally or using a pen and paper. The mere nominal recitation (in claims 10 and 15) that “A data processing system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions” and “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method” perform/execute the various steps does not take the limitations out of the mental process grouping. Thus, the claims recite a mental process.
This judicial exception is not integrated into a practical application. Claims 1, 10 and 15 recite the additional limitations of “[receiving/receive] an image from an imaging device located on a vehicle” and “[adjusting/adjust] the operation of the vehicle based on the calculated adjustment”. The receiving step recited in claims 1, 10 and 15 amount to mere data gathering, which is a form of extra-solution activity. The adjusting step in claims 1, 10 and 15 is recited at a high level of generality (i.e. as a general action/adjustment being taken/performed based on the results of the analyzing, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more than mere instructions to apply the exception using a computer. Further, applicant’s specification does not provide any indication that the receiving and adjusting steps are performing using anything other than a conventional computer. MPEP 2106.05(d)(ll), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), 71/ Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and O/P Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Dependent claims 2-9, 11-14 and 16-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amount to significantly more than the judicial exception itself.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US9481367B1) in view of Beggs (US20120025964A1).
Regarding claim 1, Gordon discloses a method comprising (see at least abstract) : receiving an image from an imaging device located on a vehicle (see at least Figures 1-5, Col.1 lines 48-63, Col.6 lines 5-24 and Col.12 lines 32-47); analyzing the image to identify an object (see at least Col.1 lines 48-66, Col.6 lines 5-24, Col.6 lines 43-63, Col.7 lines 47-54 and Col.12 lines 32-47); comparing of the object identified in the image with images of objects stored in a database to determine a potential safety issue associated with the object (see at least Figures 1-6, Col.1 line 48-Col.2 line 7, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-42, Col.12 line 32-Col.13 line 8, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4); calculating an adjustment to operation of the vehicle based on the potential safety issue (see at least Col.1 line 48-Col.2 line 12, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-42, Col.11 lines 42-46, Col.12 line 32-Col.13 line 18, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4); and adjusting the operation of the vehicle based on the calculated adjustment (see at least Col.1 line 48-Col.2 line 12, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-42, Col.11 lines 42-46, Col.12 line 32-Col.13 line 18, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4).
Gordon discloses identifying situations/details which prevent or lower the possibility of a potential safety issue associated with the object (see at least Col.8 lines 44-61 and Col.15 lines 53-57) and calculating an adjustment to operation of the vehicle based on the potential safety issue and the identified situation/detail (see at least Col.8 lines 44-61 and Col.15 lines 53-57). Gordon fails to disclose identifying a set of (see at least Figure 8, [0070], [0072], [0074], [0077], [0078] and [0081]; while Beggs’ teachings focus on initiating or not initiating an alarm based on the set of protective roadway barriers; given Gordon’s disclosure as mapped above, one of ordinary skill in the art would find it obvious that disclosure of Gordon as modified by Beggs discloses calculating an adjustment to operation of the vehicle based on the potential safety issue and the set of protective roadway barriers and adjusting the operation of the vehicle based on the calculated adjustment in order to increase accuracy of the determinations and thereof increasing safety and reliability of the system). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gordon to incorporate the teachings of Beggs of identifying a set of protective roadway barriers in an area of the vehicle and the object and calculating an adjustment to operation of the vehicle based on the set of protective roadway barriers since they are both directed to avoiding a collision between an object and a vehicle and use of Beggs would increase safety and reliability of the disclosure. As discussed above, Gordon discloses how important it is to identify situations/details which prevent or lower the possibility of a potential safety issue associated with the object and calculating an adjustment to operation of the vehicle based on the potential safety issue and the identified situation/detail in order to adjust the operation of the vehicle based on the calculated adjustment (see at least Col.8 lines 44-61 and Col.15 lines 53-57); therefore, Beggs’ teachings regarding identifying 

Regarding claim 4, Gordon discloses looking up rules associated with the potential safety issue (see at least Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-61, Col.11 line 64-Col.12 line 3, Col.12 line 32-Col.13 line 8, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4); and performing a set of actions to adjust the operation of the vehicle based on the rules associated with the potential safety issue (see at least Col.1 line 48-Col.2 line 12, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-61, Col.11 lines 42-46, Col.11 line 64-Col.12 line 3, Col.12 line 32-Col.13 line 30, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4).

Regarding claim 5, Gordon discloses instructing other vehicles in the area to perform the set of actions (see at least Figures 1-5, Col.6 lines 43-55, Col.7 lines 1-25, Col.10 lines 52-59, Col.12 lines 13-20 and Col.13 line 20-Col.14 line 2).

Regarding claim 6, Gordon discloses wherein the imaging device is a camera (see at least Figures 1-5, Col.1 lines 48-60, Col.6 lines 5-24 and Col.12 lines 32-36).

Regarding claim 7, Gordon discloses wherein the object is one of an animal and a human (see at least Figure 2, Figure 6, Col.1 lines 48-66 and Col.6 lines 33-42).

Regarding claim 8, Gordon fails to disclose wherein the set of protective roadway barriers includes at least one of a wall, a fence, a concrete barrier, and shrubbery. However, such matter is suggested by Beggs (see at least Figure 8, [0070], [0072], [0074], [0077], [0078] and [0081]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gordon to incorporate the teachings of Beggs wherein the set of protective roadway barriers includes at least one of a wall, a fence, a concrete barrier, and shrubbery since they are both directed to avoiding a collision between an object and a vehicle and use of Beggs would increase safety and reliability of the disclosure.

Regarding claim 9, Gordon discloses wherein the database associates an object profile with each object image (see at least Figures 1-6, Col.1 line 48-Col.2 line 7, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-42, Col.12 line 32-Col.13 line 8, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4), and wherein the object profile defines behavior and characteristics of a particular object and associated rules (see at least Figures 1-6, Col.1 line 48-Col.2 line 7, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-42, Col.12 line 32-Col.13 line 8, Col.14 lines 3-46 and Col.15 line 58-Col.16 line 4).

Regarding claim 10, Gordon discloses a data processing system comprising (see at least abstract, Col.1 lines 48-51 and Col.2 lines 42-47): a bus system (see at least Figure 1, Figure 4, Figure 7, Col.4 lines 45-46 and Col.18 lines 1-12); a storage (see at least Figure 1, Figure 4, Figure 7, Col.1 lines 48-60, Col.5 lines 8-18 and Col.18 lines 6-12), wherein the storage device stores program instructions (see at least Col.1 lines 48-60, Col.5 lines 8-18 and Col.18 lines 6-57); and a processor connected to the bus system (see at least Figure 1, Figure 4, Figure 7, Col.1 lines 48-60, Col.4 lines 45-46 and Col.18 lines 6-57), wherein the processor executes the program instructions (see at least Figure 1, Figure 4, Figure 7, Col.1 lines 48-60, Col.4 lines 45-48 and Col.18 lines 6-57). The rest of claim 10 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 13, 14, 18 and 19, claims 13, 14, 18 and 19 are commensurate in scope with claims 4 and 5 (claims 13 and 18 with claim 4; claims 14 and 19 with claim 5). See above for rejection of claims 4 and 5. 

Regarding claim 15, Gordon discloses a computer program product (see at least abstract, Col.1 lines 22-25, 48-51 and Col.2 lines 42-47) comprising a computer readable storage medium having program instructions embodied therewith (see at least Col.1 lines 48-60 and Col.2 lines 42-47), the program instructions executable by a computer to cause the computer to perform a method comprising (see at least Col.1 lines 48-60). The rest of claim 15 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 20, claim 20 is commensurate in scope with claim 9. See above for rejection of claim 9.

Claims 2, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US9481367B1) in view of Beggs (US20120025964A1) in further view of Martin (US20150104071A1).
Regarding claim 2, Gordon as modified by Beggs does not explicitly disclose wherein the identifying of the set of protective roadway barriers includes one or more of: performing an analysis of the image to identify the set of protective roadway barriers in the area; and performing a comparison of a geographic location of the vehicle based on global positioning system data with a map of the area around the vehicle to identify the set of protective roadway barriers in the area. However, such matter is suggested by Martin (see at least [0047]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gordon as modified by Beggs to incorporate the teachings of Martin wherein the identifying of the set of protective roadway barriers includes one or more of: performing an analysis of the image to identify the set of protective roadway barriers in the area; and performing a comparison of a geographic location of the vehicle based on global positioning system data with a map of the area around the vehicle to identify the set of protective roadway barriers in the area in order to increase accuracy and thereof safety of the disclosure. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply identifying a set of protective roadway 

Regarding claims 11 and 16, claims 11 and 16 are commensurate in scope with claim 2. See above for rejection of claim 2. 

Claims 3, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US9481367B1) in view of Beggs (US20120025964A1) in further view of Johnston (US20200074862A1).
Regarding claim 3, Gordon discloses determining whether the object is identified as a potential safety issue (see at least Figure 6, Col.1 line 48-Col.2 line 7, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-61, Col.12 line 32-Col.13 line 8, Col.14 lines 3-46 and Col.15 line 53-Col.16 line 4); determining that the object is not identified as a potential safety issue (see at least Figure 6, Col.1 line 48-Col.2 line 7, Col.6 lines 43-67, Col.7 lines 1-61, Col.8 lines 19-61, Col.12 line 32-Col.13 line 8, Col.14 lines 3-46 and Col.15 line 53-Col.16 line 4). 
(see at least Figure 8, [0070], [0072], [0074], [0077], [0078] and [0081]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gordon to incorporate the teachings of Beggs wherein responsive to determining that the object is identified as a potential safety issue, determining whether one or more protective roadway barriers exist proximate to the object since they are both directed to avoiding a collision between an object and a vehicle and use of Beggs would increase safety and reliability of the disclosure. Gordon discloses how important it is to determine whether situations/details which prevent or lower the possibility of the object being identified as a potential safety issue exist proximate to the object (see at least Col.8 lines 44-61 and Col.15 lines 53-57); therefore, Beggs’ teachings regarding responsive to determining that the object is identified as a potential safety issue, determining whether one or more protective roadway barriers exist proximate to the object would be very beneficial and useful to Gordon’s disclosure and would increase the safety and reliability of the disclosure.
Gordon as modified by Beggs fails to disclose responsive to determining that the object is not identified as a potential safety issue, determining whether potential safety issues regarding detected objects are communicated by other vehicles in the area. However, such matter is suggested by Johnston (see at least abstract, [0003], [0020], [0038], [0039], [0043]-[0045], [0054], [0055], [0058]-[0063] and [0066]-[0075]; given Gordon as modified by Beggs is being modified by Johnston, it would have been obvious to one of ordinary skill in the art that not being able to indicate and/or not indicating and/or mistakenly not indicating a driving hazard  would be determining that the object is not identified as a potential safety issue as broadly interpreted in order to increase safety and reliability of the disclosure). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gordon as modified by Beggs to incorporate the teachings of Johnston wherein responsive to determining that the object is not identified as a potential safety issue, determining whether potential safety issues regarding detected objects are communicated by other vehicles in the area since they are all directed to avoiding a collision between an object and a vehicle and use of Johnston would further increase safety and reliability of the disclosure by ensuring all necessary potential safety issues are detected. 
It would have been obvious to one of ordinary skill in that art that Gordon as modified by Beggs and Johnston disclosesDocket No. P201804355US01 Page 27 of 32responsive to determining that one or more potential safety issues regarding detected objects are communicated by other vehicles in the area, determining whether one or more protective roadway barriers exist proximate to the detected objects in order to maximize the efficiency, safety and reliability of the disclosure. 

Regarding claims 12 and 17, claims 12 and 17 are commensurate in scope with claim 3. See above for rejection of claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please observe the prior arts cited in the attached PTO-892 form. Specifically, Hara (US20100201509A1; Figure 2 and paragraphs [0010], [0017], [0038], [0046]-[0048], [0080]-[0084]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667